DETAILED ACTION

		Continued Examination Under 37 CFR 1.114

1. 	A request for continued examination under 37 GFR 1.114, including the fee set forth in 37 GFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 GFR 1,114, and the fee set forth in 37 GFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 GFR 1,114. Applicant's submission filed on 11/15/2022 has been entered.

Remarks
2.	 Pending claims for consideration are claims 1-4, 6-8. Applicant has amended claims 1,4, and 7. Claim 5 has been cancelled.

Response to Arguments

3.	Applicant's arguments filed 10/17/2022 have been fully considered but they are not persuasive. 
In the remarks, applicant argues in substance:

a.        That-  Applicant respectfully submits that it is not obvious for a skilled person to combine Kawai and Rappaport to attain “(first processing apparatus) add the  information concerning the first attribute of the user stored in the memory (of the first processing apparatus) to the received information concerning the first processing” as recited in Claim 1.
In response to applicant’s argument-   the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case and as stated in the below 103 rejection (see below rejection) , Kawai in view of Rappaport discloses the claimed limitations in their broadest and most reasonable interpretation in light of applicant’s specification. Kawai teaches “A first processing apparatus in figure 1 which discloses a  1st processing apparatus and further discloses the first processing apparatus being connected to a second processing apparatus in figure 1 item 20a which illustrates a  second apparatus terminal apparatus. 



b.        That-   Applicant respectfully submits that it is not obvious for a skilled person to combine Kawai and Rappaport to attain “the second processing apparatus receives information concerning a second attribute of the user from the information providing apparatus, wherein the information concerning the second attribute of the user is information which is necessary for executing a second processing of the application processing, and wherein the second processing is executed by the second processing apparatus” as recited in Claim 7.
In response to applicant’s argument- As stated in the above response to argument, Kawai in view of Rappaport discloses the claimed limitations in their broadest and most reasonable interpretation in light of applicant’s specification. Kawai teaches “the second processing apparatus receives information concerning a second attribute of the user from the information providing apparatus in Figure 4/item 101 b which discloses a second processing unit receiving information from the management unit 103 and additionally discloses in figure 11, receiving information about an attribute of the user, wherein the information received includes additional attributes necessary to generate and execute profile information to the database Rappaport [Fig.11]) .





Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


4.	Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Pub.No.: US 2019/0227854 A1 to KAWAI in view of Pub.No.: US 2020/0053070 A1 to Rappaport
Regarding claim 1, KAWAI discloses “A first processing apparatus ( 1st processing apparatus [Fig.1/item 10]) , the first processing apparatus being connected to a second processing apparatus (i.e. second apparatus terminal apparatus [Fig.1/item 20a]) so as to communicate with the second processing apparatus”(processing apparatus communicates with terminal apparatus [Fig.4]) , “the second processing apparatus(i.e. second apparatus terminal apparatus [Fig.1/item 20a]) being connected to an information providing apparatus (i.e. second apparatus connected to image apparatus [Fig.1/item 30]) so as to communicate with the information providing apparatus(terminal apparatus communicates with imaging apparatus [Fig.1] see also the processing apparatus 10 , the terminal apparatuses 20 , and the imaging apparatus 30 are connected to each other via a communication network 40 [par.0017]), “the first processing apparatus comprising: a memory that stores information concerning attributes of a user”(storage component of processor [Fig.2/item 13]) ; “and at least one processor configured to request, in accordance with an operation of the user, the second processing apparatus to execute application processing”( hardware configuration of the processing apparatus 10 in which the processing apparatus 10 executes various processes [par.0018]), “receive information concerning a first processing of the application processing from the second processing apparatus”(transmission and reception unit [Fig.3/item 103] receives and process information indicating the first process to multiple processing units [par.0008]), wherein the information concerning the first attribute of the user is impossible for the second apparatus to obtain from the information providing apparatus”(at s104 does process satisfy transmission condition, if not the process is thus terminated Kawai[par.0030]) , “and execute the first processing (execute process [Fig.4/item s103]) by using the information concerning the first processing appended with the information concerning the first attribute of the user.” (The second processing unit executes a second process by using the acquired result of the first process [par.0008]), “and send a result of the first processing (processing unit [Fig.4/item 101a) to the second processing (Processing unit [Fig.4/item 1010B]) apparatus” (results of first processing unit 101a are sent to processing unit 101b[Fig.4]).
KAWAI does not explicitly disclose “add the information concerning the first attribute of the user stored in the memory to the received information concerning the first processing, wherein the information concerning the first attribute of the user is impossible for the second apparatus to obtain from the information providing apparatus.”
However, Rappaport in an analogous art discloses “add the information concerning the first attribute of the user stored in the memory to the received information concerning the first processing”(receive information about an attribute of the user, wherein the information received includes additional attributes necessary to generate and execute profile information to the database Rappaport [Fig.11]), wherein the first processing of the application processing requires information concerning a first tribute of the user (user profiling processor comprising first attribute Rappaport[Fig.1/item 102]),
Therefore, it would have been obvious to one of ordinary skill at the time the invention was filed to modify KAWAI’s processing apparatus, processing system comprising multiple processors that execute a process via a user’s terminal with Rappaport’s processing system that verifies attributes of users in order to provide additional security. One of ordinary skill in the art would have been motivated to combine because KAWAI discloses a processing system comprising attributes of user’s terminal, Rappaport teaches a system that verifies attributes of a user, and both are from the same field of endeavor.
Regarding claim 2 in view of claim 1, the references combined disclose “wherein the first processing apparatus requests, via the second processing apparatus” (step S102 , the terminal apparatus 20A transmits a request for a recommendation service to the processing apparatus 10 KAWAI[par.0028]), “a third processing apparatus ([Fig.4/item 101C]) to execute the first processing that the first processing apparatus has requested the second processing apparatus ([Fig.4/item 101b]) to execute in accordance with the information concerning the first processing” (In step S103 , the processing unit 101A executes a process for providing the recommendation service KAWAI[par.0029]) , “and it is not yet determined which processing apparatus serves as the third processing apparatus to execute the processing.” (i.e. without determining next step, the processing unit 101A receives the request from the terminal apparatus 20A KAWAI [par.0027]).
Regarding claim 3 in view of claim 2, the references combined disclose “wherein the first processing apparatus adds the information concerning the first attribute of the user to the information concerning the first processing received from the second processing apparatus” (receive information about an attribute of the user, wherein the information received includes additional attributes necessary to generate and execute profile information to the database Rappaport [Fig.11]), “and sends the information concerning the first processing appended with the information concerning the first attribute of the user to the third processing apparatus” (transmission and reception unit transmits process information indicating the first process to multiple processing units [par.0008]), “and execute the processing (execute process KAWAI[Fig.4/item s103]).
Regarding claim 4, KAWAI discloses “ A non-transitory computer readable medium storing a program causing a computer of a first processing apparatus to execute a process, the computer of the first processing apparatus  ( 1st processing apparatus [Fig.1/item 10])  being connected to a computer of a second processing apparatus(i.e. second apparatus terminal apparatus [Fig.1/item 20a]) so as to communicate with the computer of the second processing apparatus”(processing apparatus communicates with terminal apparatus [Fig.4]), “the second processing apparatus(i.e. second apparatus terminal apparatus [Fig.1/item 20a]) being connected to an information providing apparatus(i.e. second apparatus connected to image apparatus [Fig.1/item 30]) so as to communicate with the information providing apparatus”(terminal apparatus communicates with imaging apparatus [Fig.1] see also the processing apparatus 10 , the terminal apparatuses 20 , and the imaging apparatus 30 are connected to each other via a communication network 40 [par.0017]), the process comprising: requesting, in accordance with an operation of a user, the second processing apparatus to execute processing” hardware configuration of the processing apparatus 10 in which the processing apparatus 10 executes various processes [par.0018]); “receiving information concerning a first processing of the application processing from the second processing apparatus” (transmission and reception unit [Fig.3/item 103] receives and process information indicating the first process to multiple processing units [par.0008]), “wherein the first processing of the application processing requires information concerning a first tribute of the user” (at s104 does process satisfy transmission condition, if not the process is thus terminated Kawai[par.0030]); “adding, the information concerning the first attribute of the user stored in a memory of the first processing apparatus to the received information concerning the first processing” (storage component of processor [Fig.2/item 13]), “and sending a result of the first processing (processing unit [Fig.4/item 101a) to the second processing (Processing unit [Fig.4/item 1010B]) apparatus” (results of first processing unit 101a are sent to processing unit 101b[Fig.4]).
KAWAI does not explicitly disclose “executing the first processing appended with the information concerning the first attribute of the user, wherein the information concerning the first attribute of the user is impossible for the second apparatus to obtain from the information providing apparatus.”
However, Rappaport discloses “executing the first processing appended with the information concerning the first attribute of the user” (receive information about an attribute of the user, wherein the information received includes additional attributes necessary to generate and execute profile information to the database Rappaport [Fig.11]), “wherein the information concerning the first attribute of the user is impossible for the second apparatus to obtain from the information providing apparatus” (user profiling processor comprising first attribute Rappaport[Fig.1/item 102]),
Therefore, it would have been obvious to one of ordinary skill at the time the invention was filed to modify KAWAI’s processing apparatus, processing system comprising multiple processors that execute a process via a user’s terminal with Rappaport’s processing system that verifies attributes of users in order to provide additional security. One of ordinary skill in the art would have been motivated to combine because KAWAI discloses a processing system comprising attributes of user’s terminal, Rappaport teaches a system that verifies attributes of a user, and both are from the same field of endeavor.
Regarding claim 6 in view of claim 1, the references combined disclose “wherein after the result of the first processing(processing unit 101A)  is sent to the second processing apparatus (processing unit 101B) , the at least one processor is further configured to: receive a result of the application processing from the second processing apparatus” (acquire processing result Kawai[Fig.4/item s109]).
Regarding claim 7 in view of claim 1, the references combined disclose “wherein the second processing apparatus(processing unit Kawai [Fig.4/item 101B)   receives information concerning a second attribute of the user from the information providing apparatus (processing unit Kawai [Fig.4/101B]) receives information from the management unit 103 Kawai [Fig.3]) , “wherein the information concerning the second attribute of the user is information which is necessary for executing a second processing of the application processing” (receive information about an attribute of the user, wherein the information received includes additional attributes necessary to generate and execute profile information to the database Rappaport [Fig.11]), “and wherein the second processing is executed by the second processing apparatus”(i.e. see different processing steps s108, s109, and s110 for Processing unit 101b [Fig.4]).
Regarding claim 8 in view of claim 7, the references combined disclose “wherein the at least one processor is further configured to: provide an access token to the information providing apparatus before the information providing apparatus sends the information concerning the second attribute of the user to the second processing apparatus” (a user's name or identity is evidenced through the provision of a token based identifier Rappaport[par.0097]).
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL D ANDERSON whose telephone number is (571)270-5159. The examiner can normally be reached Mon-Fri 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Pwu can be reached on (571) 272-6798. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL D ANDERSON/Examiner, Art Unit 2433                   

/JEFFREY C PWU/Supervisory Patent Examiner, Art Unit 2433